Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Claim 1 is currently amended; claims 2-11 are original; and claims 12-20 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2022 has been entered. 
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in light of the new rejections set forth below.
Claim Objections
Claim 5 is objected to because the limitation “the opening” lacks sufficient antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2014/0049714), in view of Morita (US 2013/0321727), of record.
Re: claim 1, Yoshida discloses a first substrate 110 (Figs. 1, 10) and a second substrate 120 facing each other (Fig. 1; para. 51); a liquid crystal layer disposed between the first substrate and the second substrate (para. 51); a transistor 10 disposed on the first substrate (Fig. 1); a pixel electrode 12, 12F electrically connected to the transistor (Figs. 1, 10); and a protrusion 20 disposed on the pixel electrode (Fig. 10), wherein the pixel electrode comprises a plurality of unit electrodes electrically connected to each other (Fig. 10, where a first unit electrode is disposed in the upper half of the pixel and a second unit electrode is disposed in the lower half of the pixel), each of the unit electrodes comprising a cross-shaped stem (Fig. 10), and wherein the protrusion comprises a first portion extending along and overlapping a boundary between adjacent unit electrodes of the plurality of unit electrodes and no voltage is applied to the protrusion (Fig. 10).
Yoshida does not explicitly disclose that the protrusion is protruding toward the liquid crystal layer.
Morita discloses that the protrusion BM is protruding toward the liquid crystal layer LQ (Fig. 3).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the protrusion is protruding toward the liquid crystal layer, as disclosed by Morita, in the device disclosed by Yoshida for the purpose of simplifying the manufacturing process. If the protrusion were disposed on the outer surface of the color filter substrate, an overcoat layer or similar such layer would need to be disposed on the polarizer to prevent the polarizer from being scratched. Adding in an extra layer like an overcoat would increase the cost of the device and increase its thickness.
Re: claim 2, Yoshida and Morita disclose the limitations of claim 1, and Yoshida further discloses a gate line 2 extending in a first direction (Fig. 10, where the first direction is horizontal); and a data line 4 extending in a second direction crossing the first direction (Fig. 10, where the second direction is vertical), wherein the transistor is electrically connected to the gate line and the data line (Fig. 10), and wherein the protrusion 20 further comprises a second portion extending in the first direction, and a third portion extending in the second direction (Fig. 10).
Re: claim 5, Yoshida and Morita disclose the limitations of claim 2, and Yoshida further discloses that an end of the second portion and an end of the third portion are separated from and oppose each other with the opening therebetween (Fig. 10, where an end of the second portion is along a gate line segment disposed between successive data lines and an end of the third portion is along a data line segment disposed between successive gate lines, and the opening between them is occupied by the pixel).
Re: claim 6, Yoshida and Morita disclose the limitations of claim 5 and Yoshida further discloses that the opening is disposed at a corner of the pixel electrode (Fig. 10).
Re: claim 7, Yoshida and Morita disclose the limitations of claim 2 and Yoshida discloses that the second portion overlaps the gate line and that the third portion overlaps the data line (Fig. 10).
Re: claim 8, Yoshida and Morita disclose the limitations of claim 2, and Yoshida further discloses that a length of the pixel electrode 12, 12F in the first direction is different from a length of the pixel electrode in the second direction (Figs. 2, 10).
Re: claim 10, Yoshida and Morita disclose the limitations of claim 2, and Yoshida further discloses that a combined perimeter of the second portion and the third portion forms a substantially rectangular shape in plan view (Figs. 1, 7, 10).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Morita and Nishizawa (US 2009/0015747), of record.
Re: claim 11, Yoshida and Morita disclose the limitations of claim 1; however, neither reference explicitly discloses that the liquid crystal display has a curved shape.
Nishizawa discloses that the liquid crystal display 10 has a curved shape (Figs. 3, 9).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the liquid crystal display have a curved shape, as disclosed by Nishizawa, in the device disclosed by Yoshida and Morita for the purpose of improving the viewing angle and image legibility of the display device (see Nishizawa paras. 7, 8).
Allowable Subject Matter
Claims 3, 4, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871